In opening an avenue, through a sub-division in the city of Detroit, all of lot No. 161 was taken, under the power of eminent domain, and a strip thereof alongside of lot No. 160 was in excess of land needed or used for the street as planned and established. Plaintiff owns lot No. 160, and filed the bill herein to set aside assessments upon his lot for paving the street and constructing a sidewalk.
If plaintiff's lot abuts the street the assessments are valid; otherwise not. The city condemned excess land and now owns such excess strip alongside of and between plaintiff's lot and the street as opened and improved. Plaintiff's lot does not, in fact nor in a legal sense, abut the street. The city may sell the excess strip, rent it, or use it as property not a part of the public street, and plaintiff has no right of access across it from his lot to the street as established and improved.
Pavement and sidewalk assessments are limited in the city of Detroit to property abutting the street.
The city, in the first instance, assessed the mentioned strip as its property, but later canceled the assessments and laid the assessments beyond the strip and upon plaintiff's lot. *Page 387 
The issues all fall within our decision in Panfil v. City ofDetroit, 246 Mich. 149, where we considered the same street opening and a like situation.
The decree, voiding the assessments, is affirmed, with costs to plaintiff.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and BUTZEL, JJ., concurred.